Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 2, 7, 15, 17, 26, 35, 37, 40, 46-49, 64-74 are subject to an election and/or restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 2, 7, 15, 17, 26, 35, 37, 40, 66-74, drawn to a method of making a plurality of product variant preparations, the plurality comprising at least a preparation of a first variant of the product and a preparation of a second variant of the product in a single bioreactor, comprising: (a) culturing a population of cells in culture medium under a first 
Group II, claims 46 and 64, drawn to a preparation of variant products made by the method of making a plurality of product variant preparations including a pharmaceutical composition.
Group III, claims 47 and 65, drawn to a plurality of variant preparations made by the method of making a plurality of product variant preparations including a kit.
Group IV, claim 48, a bioreactor configured to perform the method of making a plurality of product variant preparations
Group V, claim 49, a method of evaluating the progress of a method for making a plurality of product variant preparations in a single bioreactor, comprising: (a) culturing a population of cells in culture medium under a first condition to form conditioned culture medium containing a first product variant; (b) measuring one or more target parameters selected from: amount of the first product variant produced, duration of culture under the first condition, or viability of culture; (c) determining if the one or more target parameters measured has reached a target value; and (d) once the one or more target parameters has 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV as compared to Group V lack unity of invention because even though the inventions of these groups require the technical feature of making a plurality of product variant preparations in a single bioreactor, comprising culturing a population of cells in culture medium under a first condition to form conditioned culture medium containing a first product variant, and culturing the population of cells in culture medium under a second condition to form conditioned culture medium containing a second product variant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ozturk (Biotechnology Progress, 1990). 
Ozturk teaches that the effects of different dissolved oxygen conditions, ranging from 100% to 0% over 180 days, were examined in a continuous bioreactor culturing murine hybridoma cells (Abstract, p437; Figure 2, p439). Ozturk also teaches that samples were taken daily, assayed for glucose, various amino acids, and cell count (Materials and Methods, Analytical Methods, p439), and that the concentrations of those chemicals and cells changed depending on the dissolved oxygen saturation (Figure 2, p439; Table 1, p440). In regards to the technical feature of Groups I-IV as compared to Group V, the culturing conditions whereby the dissolved oxygen was 100%, corresponds to the first culture medium, and the samples taken 
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of making a plurality of product variant preparations in a single bioreactor, comprising culturing a population of cells in culture medium under a first condition to form conditioned culture medium containing a first product variant, and culturing the population of cells in culture medium under a second condition to form conditioned culture medium containing a second product variant the first variant differs from the second variant by a physical, chemical, biological, or pharmaceutical property, this technical feature is not a special technical feature as it also does not make a contribution over the prior art in view of Ozturk.
Ozturk teaches that the effects of different dissolved oxygen conditions, ranging from 100% to 0% over 180 days, were examined in a continuous bioreactor culturing murine hybridoma cells (Abstract, p437; Figure 2, p439). Ozturk also teaches that samples were taken 
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632